Exhibit 10.4

AMENDED AND RESTATED

MANAGEMENT EMPLOYMENT AGREEMENT

Amended and Restated Management Employment Agreement, executed on February 24,
2006, but effective as of January 1, 2006, between Ray Giannelli (thereafter
known as “Giannelli”) and Cybex International, Inc (together with its subsidiary
corporations hereinafter known as the “Company”) and having its principal
offices at 10 Trotter Drive, Medway, MA 02053.

WHEREAS, the Company and Giannelli have heretofore entered into the Management
Employment Agreement dated as of September 30, 2004 (the “Original Agreement”),
with respect to his employment as a senior executive of the Company;

WHEREAS, the Company and Giannelli have agreed to certain modifications and
amendments to the Original Agreement, which they wish to set forth in an amended
and restated agreement;

NOW, THEREFORE, the parties hereto agree that the Original Agreement is amended
and restated to read in its entirety as follows:

 

  1. DUTIES AND RESPONSIBILITIES

Giannelli agrees to hold the position of Senior Vice President of Research and
Development or such other senior executive position as the Board of Directors of
the Company may specify, and shall be directly responsible to the Chairman and
Chief Executive Officer.

 

  2. BEST EFFORTS

Giannelli agrees to devote best efforts to his employment with the Company on a
full-time basis. He further agrees not to use the facilities, personnel or
property of the Company for personal or private business benefit.

 

  3. ETHICAL CONDUCT

Giannelli will conduct himself in a professional and ethical manner at all times
and will comply with all company policies as well as all State and Federal
regulations and laws as they may apply to the services, products and business of
the Company.

 

  4. COMPENSATION

 

  a.

Salary shall be payable in equal installments as per the Company’s payroll
policy. Giannelli’s salary during the Initial Term (as defined below) shall be
at the rate of $300,000 per annum. Salary shall be considered on an



--------------------------------------------------------------------------------

 

annual basis and may be adjusted based on individual and Company performance
(but during the Initial Term may not be reduced below $300,000 per annum).

 

  b. Giannelli will be eligible to participate in any Incentive Bonus Plan, in
accordance with the terms and conditions of such Plan, as from time to time
authorized and implemented by the Board of Directors for senior executives of
the Company.

 

  c. The Company has heretofore issued Giannelli options representing 100,000
shares of the Company’s common stock. Such options (the “Options”) were granted
pursuant to a separate Option Agreement between the Company and Giannelli (the
“Options Agreement”).

 

  d. Benefits shall be the standard benefits of the Company as they shall exist
from time to time.

 

  5. NON-DISCLOSURE

Giannelli acknowledges that employment with the Company requires him to have
access to confidential information and material belonging to the Company,
including customer lists, contracts, proposals, operating procedures and trade
secrets. Upon termination of employment for any reason, Giannelli agrees to
return to the Company any such confidential information and material in his
possession with no copies thereof retained. Giannelli further agrees, whether
during employment with the Company or any time after the termination thereof,
regardless of the reason for such termination, he will not disclose nor use in
any manner, any confidential or other material relating to the business,
operations, or prospects of the Company except as authorized in writing by the
Company. The foregoing restrictions shall not apply to any information which is
presently public knowledge or which becomes public knowledge through a source or
sources other than Giannelli.

 

  6. NON-COMPETITION

During employment with the Company and for twelve (12) months following the
termination thereof for any reason:

 

  a. Giannelli agrees he will not directly or indirectly, in any way for his own
account, as employee, stockholder, partner, or otherwise or for the account of
any other person, corporation, or entity:

 

  i. Solicit customers who, during the period of employment, were customers of
the Company or were actively solicited as customers of the Company; or

 

  ii.

Offer employment to any employee of the Company in any capacity whatsoever, or
attempt to induce or cooperate with any

 

2



--------------------------------------------------------------------------------

 

other firm in an attempt to induce an employee of the Company to leave the
employ of the Company; or

 

  iii. Attempt or cooperate with any other firm in an attempt to induce any
independent contractor of the Company to cease providing services to the
Company.

 

  b. Giannelli further agrees he will not directly or indirectly on behalf of
any of the entities listed on Schedule D to the Original Agreement engage,
within any geographic area in which the Company is then conducting its business,
in any business segment in which he has actively participated as an employee of
the Company.

 

  7. INVENTIONS

 

  a. It is the intent of the parties that any discovery, improvement, or
invention conceived, made, or reduced to practice by Giannelli during the term
of employment which (x) relates to or arises out of the business of the Company,
(y) relates to or arises out of projects assigned to Giannelli by Company or
(z) is developed during Company time or with Company assets, is to be the sole
property of Company. Accordingly, except as specifically provided in
Section 7(B) below, Giannelli agrees:

 

  i. To promptly disclose to the Company each discovery, improvement, or
invention conceived, made, or reduced to practice (whether during working hours
or otherwise) by Giannelli during the term of employment; and

 

  ii. To grant to the Company the entire interest in all of such discoveries,
improvements and inventions and to sign all patent/copyright applications or
other documents, needed to implement the provisions of this paragraph without
additional consideration and otherwise to assist the Company in connection
therewith; and

 

  iii. That all works of authorship subject to statutory copyright protection
developed, jointly or solely, while employed shall be considered a work made for
hire and any copyright thereon shall belong to the Company. To the extent any
such work of authorship is not deemed to be a work made for hire, Giannelli
agrees to and does hereby assign to the Company all right, title and interest,
including copyright, in and to such work.

 

  b.

If at the termination or end of Giannelli’s employment with the Company (for
whatever reason), the Company has not taken reasonable steps to develop and
commercialize the concept described in Item 8 of Schedule B to the Original
Agreement, or has not given Giannelli notice that it intends to do so within the
next twelve (12) months, then Giannelli shall be

 

3



--------------------------------------------------------------------------------

 

granted a non-exclusive, perpetual, worldwide, royalty-free license to make, use
and sell products utilizing such concept.

 

  8. NO CURRENT CONFLICT

Giannelli hereby assures the Company that he is not currently restricted by any
existing employment, non-compete agreement or similar agreement that would
conflict with the terms of this Agreement.

 

  9. TERMINATION AND TERMINATION BENEFITS

Giannelli’s employment hereunder shall continue for five years from the
effective date hereof until December 31, 2010 (the “Initial Term”). Thereafter,
Giannelli’s employment shall be “at will”, which means that either the Company
or Giannelli may terminate such employment at any time after December 31, 2010,
with or without cause or good reason.

Giannelli’s employment may be terminated pursuant to subparagraphs (a), (b),
(c), (g) or (h) below, as follows:

 

  a. The Company may terminate other than for “cause” at any time after
December 31, 2010, upon written notice to Giannelli.

 

  b. The Company may terminate employment for “cause” at any time upon written
notice setting forth the nature of such cause, provided, that in the case of
clause (1) or (4) below, the failure or default shall not have been fully cured
to the reasonable satisfaction of the Company within 60 days after the date such
notification is provided. The following, as determined by the Company in its
reasonable judgment, shall constitute “cause” for termination:

 

  i. Giannelli’s willful failure to perform or gross negligence in the
performance of his duties and responsibilities to the Company.

 

  ii. Any misconduct by Giannelli, which constitutes fraud, embezzlement or
material dishonesty with respect to the Company.

 

  iii. Indictment or conviction of a felony or misdemeanor, provided in the case
of a misdemeanor the crime involve any federal, state, or local law
(i) applicable to the business of the Company or (ii) involving moral turpitude.

 

  iv. Any material breach of this Agreement

 

  c. Giannelli may terminate employment at any time, with or without good
reason, upon 30 days written notice to the Company. Upon receipt of such notice,
the Company may, without penalty, designate an earlier termination date.

 

4



--------------------------------------------------------------------------------

  d. If Giannelli resigns (other than pursuant to subparagraph (g) below), the
Company shall have no further obligation to Giannelli other than for normal
salary earned through the date of termination. No severance pay or other
benefits or compensation of any kind will be provided, including royalty
payments. In addition, Giannelli will have six (6) months from the date of his
termination (or such earlier date as the Options terminate in accordance with
their original terms) to exercise the Options, after which period the Options
shall be void.

 

  e. If Giannelli is terminated by the Company for cause, the Company shall have
no further obligation to Giannelli other than for normal salary earned through
the date of termination. No severance pay or other benefits or compensation of
any kind will be provided, including royalty payments. In addition, Giannelli
will have six (6) months from the date of his termination (or such earlier date
as the Options terminate in accordance with their original terms) to exercise
the Options, after which period the Options shall be void.

 

  f. If Giannelli is terminated by the Company other than for cause at any time,
Giannelli shall receive as severance, an amount equal to the greater of (i) the
salary he would have received if his employment had continued from the date of
termination to the end of the Initial Term, or (ii) twelve months salary. Such
severance shall be payable in accordance with the Company’s normal payroll
cycle, and will be subject to normal withholding. If such severance relates to
any period after the Initial Term, the severance shall also be subject to
reduction for any compensation he receives from other employment.

 

  g. In the event there is a “Change of Control” (as hereinafter defined) and
neither the Company nor the Buyer offers Giannelli a position with comparable
compensation, Giannelli may choose to resign and receive (in lieu of any other
severance or like benefit) the severance provided in this subparagraph (g).
Giannelli must provide written notice of such election within the thirty-day
period following the date of the Change of Control, and such resignation shall
be effective on the 60th day following such written notice (unless the Company
and Giannelli agree to a different effective date). Upon such a resignation, the
Company shall continue to pay to Giannelli, as severance hereunder, an amount
equal to the greater of (i) the salary he would have received if his employment
had continued from the date of termination to December 31, 2013, or (ii) twelve
months salary. Such severance shall be payable in accordance with the Company’s
normal payroll cycle, and will be subject to normal withholding.

 

5



--------------------------------------------------------------------------------

The term “Change of Control” as utilized herein refers to any of the following
events:

 

  (1) Any person beneficially owning a greater number of shares of the Company’s
common stock than UM Holdings Ltd. and its affiliates (including John Aglialoro
and Joan Carter);

 

  (2) The Company effectuates the sale of all or substantially all of its
assets, other than in the ordinary course of business; or

 

  (3) The Company effectuates a merger, consolidation or like business
combination or reorganization, having the same effect as the event described in
subsection (2) above.

 

  h. Giannelli’s employment will automatically end upon his death. If his death
occurs during the Initial Term, the Company shall continue to pay to Giannelli’s
estate an amount equal to the salary he would have received if his employment
had continued from the date of death to December 31, 2013. Such sum shall be
payable in accordance with the Company’s normal payroll cycle and, if required,
will be subject to normal withholding.

 

  i. Regardless of the reason for termination, Giannelli shall have such rights
as may be provided by COBRA and as may be provided pursuant to any retirement
plan, which is qualified pursuant to ERISA and in which Giannelli participates.

 

  10. OPTIONS

 

  a. The Options, which have remained in the possession of the Company, are
hereby released to Giannelli. In the event of an exercise by Giannelli of the
Options, the Company agrees to pay Giannelli a bonus equal to $221,000.
Additionally, if Giannelli is forced to pay additional tax on the above bonus as
compared to the tax Giannelli would have paid if he exercised the Options at a
strike price of $1.22, the Company agrees to reimburse Giannelli for such
additional amount.

 

  11. CONFIRMATION OF TERMINATION OF PARTICIPATION IN ROYALTY INCENTIVE PROGRAM

 

  a. Prior to entering into the Original Agreement, Giannelli participated in
the Company’s Royalty Incentive Program. Under the Original Agreement, Giannelli
had certain rights to revert to the Royalty Incentive Program, which rights
Giannelli is waiving and releasing in full by the execution and delivery of this
Agreement. In consideration of such waiver and release, and Giannelli’s
confirmation that no sums are or will become owing to him under such program or
any similar arrangement or understanding with the Company, the Company is paying
to Giannelli the sum of $299,407.38.

 

6



--------------------------------------------------------------------------------

  12. MISCELLANEOUS

 

  a. This Agreement and any disputes arising here from shall be governed by the
law of the State of New York.

 

  b. In the event that any provision of this Agreement is held to be invalid or
unenforceable for any reason, including without limitation the geographic or
business scope or duration thereof, this Agreement shall be construed as if such
provision had been more narrowly drawn so as not to be invalid or unenforceable.

 

  c. This Agreement supersedes all prior agreements, arrangements and
understanding, written or oral, relating to the subject matter and all such
agreements, arrangements and understandings are hereby rendered of no further
force and effect.

 

  d. It is expressly agreed that this Agreement shall survive any change in
control of the Company in which the Company is the surviving corporation or in
the event the Company is not the surviving corporation or the change in control
is affected through the sale of assets, then the terms of this Agreement shall
be disclosed to any purchaser.

 

  e. The failure of either party at any time to require performance of any
provision hereof shall in no way effect the right at a later time to enforce the
same.

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Management Employment Agreement on February 24, 2006, but effective as of
January 1, 2006.

 

By:  

 

/s/ Raymond Giannelli

 

Raymond Giannelli

CYBEX INTERNATIONAL, INC.:

By:

      

/s/ John Aglialoro

 

Name:

 

John Aglialoro

 

Title:

 

Chairman and CEO

 

7